                  Case 4:20-cv-40115 Document 1-7 Filed 09/08/20 Page 1 of 1


                                     CITY OF WORCESTER
                                          LAW DEPARTMENT
                                        CITY HALL, ROOM     301
                                  WORCESTER, MASSACHUSETTS          01608                 T ELEPHONE
                                                                                     (508 ) 799- 11 61
DAVID M . MOORE                                                                 FACSIMILE NUMBER
C ITY SOLICITOR                                                                     (5 08 ) 799- 1163




                                               September 24 , 2019

 Hector E. Pineiro, Esq.
 807 Main Street
 Worcester, MA 01610

         re:       Lindsey M. Beshai, mother of Jovone Torres

 Dear Atty. Pineiro:

      This will acknowledge receipt of your claim which was presented to the City of
 Worcester on September 23, 2019.

         Please be advised that a file will be opened for the above-referenced matter, and we
 will commence an investigation. When this process is completed , you will be notified of our
 findings.

         Thank you for your anticipated cooperation .

                                               Very truly you rs,

                                              ~
                                               Marie Simone
                                               Claims Agent




                                                                              ('--:!.:· -~-......:. /'?-.            '~    ~:   ·;-:       ~: ~-?'"• ~:--:-··~~
                                                                                          :....:..:..· ·;;;   •-"i::.;.~        ~j     .      • · :.: • .:.::.~




                                                                                   -IfA. ~- 4
                                                                                                <}['{'f                    ~           :JDvV/l{ -
                                                                                                                                       \.,v <l'VU.)~
                                                                                    re'. ~re/I/\.~                                     +v             c. z..')'i
                                                                                           C\~ .""-                                    0--d-1-V1
                                      E-MAIL: law@worcesterma.gov
                                                                                         .i       f\W *"'.::1 ~hbV\
                                                                                                0p~t
